Title: To John Adams from Charles Francis Adams, 23 June 1816
From: Adams, Charles Francis
To: Adams, John


				
					Dear Grandpapa
					Boston June 23rd 1816
				
				I have received your letter dated May 15th. 1816 which I was very much interested with, and pleased me very much.As to your question of what country man I am, I think you ought to know that I never would desert my own country not for any thingWhere I was born I do not remember nor I think never knew till you told me, that was in your last letter and so I take the liberty to fill my letter up with this nonsense but Mamma told me to write as I talk so I will send this I hope you will excuse it because it is so badly written to what my others are and I am in such an awkard place to write one and have some more to write so.With love and duty to all at home / Believe me Dear Grandpapa / I remain / Your affectionate Grandson
				
					C F Adams
				
				
			